DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 6-7, and 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bee (US 8590977).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. (Original) A system for removably mounting accessories to an object, the system comprising: 
an adapter including a flexible collar (184, 194 in Figures 7-9) and an attachment structure (comprising structural features of the arms 186, 188), the flexible collar being configured to move between an open position and a closed position (Figures 7-8), the flexible collar being configured to at least partially surround a portion of the object (176) such that the flexible collar engages the portion of the object and aids in preventing rotation of the adapter relative to the portion of the object, the attachment structure 
a lock including a body (comprising brace 152’’) and a mounting platform (comprising one or both of discs 116 and 130) attached thereto, the body of the lock being configured to engage the attachment structure of the adapter to aid in maintaining the flexible collar in the closed position (body comprising brace 152’’ engages the attachment structure of the arms 186,188, as shown in Figure 8), the mounting platform being configured to be removably coupled to one or more of the accessories (discs 186 and 188 are configured for removably coupling to an accessory in the form of hanger arm 202, and is configured to be coupled to any of a variety of other accessories also, as may be appreciated from Figure 9).

2. (Original) The system of claim 1, wherein the flexible collar has a generally curved configuration in the closed position (Figures 7-9).

3. (Currently Amended) The system of claim 1, wherein the collar has a first end and a second end (ends of the circumferentially surrounding portion of the flexible collar 184) and (i) responsive to the flexible collar being in the closed position, the first end of the flexible collar is directly adjacent to the second end of the flexible collar (Figures 8-9) and (ii) responsive to the flexible collar being in the open position, the first end of the flexible collar is spaced from the second end of the flexible collar (Figure 7). 



7. (Original) The system of claim 6, wherein the first end of the first arm is directly attached to the first end of the flexible collar and the second end of the first arm is directly attached to the plate such that the first arm is not moveable with respect to the plate (where the first end of the first arm is the end directly attached to the first end of the flexible collar, as shown in Figure 8, and the first arm comprises the plate that makes up the first arm such that the plate is directly attached to the first arm and the first arm is not movable with respect to the plate), and wherein the first end of the second arm is directly attached to the second end of the flexible collar and the second end of the second arm is detached from the plate such that the second arm is moveable with respect to the plate (where the first end of the second arm is the end directly attached to the second end of the flexible collar, as shown in Figure 8, and the second arm is detached from the first arm and its plate such that the second arm is moveable with respect to the plate of the first arm).

13-25. (Canceled)



27. (New) The system of claim 1, wherein the object is generally rectangular (where the object is defined as including portions 178, which have rectangular shaped mounting portions such that the object is generally rectangular at the mounting portions thereof).

28. (New) The system of claim 1, wherein the object is a transportation device (where the object is defined as including the seatback B, which is part of a wheelchair such that the object is a transportation device).

29. (New) The system of claim 1, wherein the object is a wheelchair (where the object is defined as including the seatback B and its associated wheelchair).

30. (New) The system of claim 29, wherein the portion of the object is an arm of the wheelchair (where element 176 is interpreted as an arm of the wheelchair, where without further structural details, interpreting element 176 as an arm of the wheelchair is reasonable).

31. (New) The system of claim 1, wherein the flexible collar and the attachment structure of the adapter are unitary or monolithic (the flexible collar and the attachment .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bees in view of Jaenke (US 2007/0074917).
Bees shows and discloses the details set forth in the anticipation rejection above, including a flexible collar, but lacks showing a plurality of ridges protruding from an inner surface into an opening defined within the flexible collar.  
On the other hand, Jaenke has a similar flexible collar, and further shows protrustions or ridges on an inner surface in the opening.  
It would have been obvious to provide a plurality of ridges protruding from an inner surface of the flexible collar into the opening defined by the flexible collar because doing so would provide the benefit of a gripping structure, to increase a frictional connection and to thus reduce slipping once the flexible collar is secured to a portion of the object.

4. (Original) The system of claim 1, responsive to the flexible collar being in the closed position, the flexible collar defines an opening (Figures 7-9 of Bees) and wherein the flexible collar includes a plurality of ridges protruding from an inner surface into the opening (as taught by Jaenke and applied in the combination with Bees in accordance with the statement of obviousness above).

5. (Currently Amended) The system of claim 4, wherein the plurality of ridges directly engage the portion of the object and aid in preventing rotation of the flexible collar relative to the portion of the object (as shown in Figures 7-9 of Bees and in the figures of Jaenke, as applied in the combination with Bees).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bees.
Bees shows and discloses the details set forth in the anticipation rejection above, including a the plate having a recess and a bolt 148 received therein, but lacks disclosing that the recess is configured for a magnet to be received therein.   
On the other hand, it is well known to magnetize or provide magnetized bolts or other fasteners for the purpose of facilitating handling of the fasteners during assembly and disassembly.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
8. (Original) The system of claim 6, wherein the plate has a recess configured to receive a first magnet therein (in the form of a magnetized bolt 148 in accordance with the statement of obviousness above).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bees in view of Samila (US 2013/0020783).
Bees shows and discloses the details set forth in the anticipation rejection above, including a single aperture in each of the arms, but lacks showing a plurality of apertures in each of the arms.  
On the other hand, Samila has a similar flexible collar 30, and further shows a plurality of apertures in each of the arms, as shown in Figure 2.  
It would have been obvious to provide a plurality of apertures in each of the arms instead of a single aperture, as shown by Bees because doing so would provide the benefit of greater strength in the arms while preserving the benefit of adjustment by selection of which aperture is to be engaged by the bolt 148. 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met.
.

Allowable Subject Matter
Claims 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636